DETAILED ACTION
This office action is in response to application 16/970,976, filed on 08/19/2020.
Claims 1-9 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 8, and 9 are objected to because of the following informalities:
Regarding claims 1, 8, and 9, the claims recite “the driving support is ended when the driving support ends”. Examiner notes this is redundant and should be rephrased.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one claim limitation that does not use the word “means,” but is nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “a recognizer configured to recognize a surroundings situation of a vehicle” in claims 1 and 7. Examiner interprets a recognizer as embodied by a 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
Regarding claim 1, the claim recites “a mode controller configured to cause the controller to perform first control such that the driving support is ended when the driving support ends in accordance with a first state in the vehicle and to cause the controller to perform second control such that the vehicle is decelerated while reducing a risk and subsequently end the second control when the driving support ends in accordance with a second state in the vehicle in a case in which the controller performs the driving support.” The limitation is written in non-idiomatic English and it is therefore unclear which aspects of the limitation are linked to one another and how they are connected. Specifically, it is unclear which limitations are part of the description of “first control” versus “second control” and further unclear what first and second “control” are actually doing. Further, the claim recites “end the second control when the driving support ends in accordance with a second state in the vehicle in a case in which the controller performs the driving support.” It is unclear if it is the second control or the driving support which is intended to be ended “in accordance with a second state”. It is also unclear how “the driving support ends in accordance with a second state in the vehicle in a case in which the controller performs the driving support.” since the driving support cannot both end and be performed at the same time.
Regarding claims 1-4 and 6-7, 
Regarding claim 3
The claim recites “in which a task requested to the occupant of the vehicle is lower”. It is unclear what it means for a task to be “lower”. The claim is therefore unclear.
The claim recites “ends the driving support quickly without being involved in other control”. It is unclear what the scope and definition of “quickly” is in the claims and the specification does not provide clarity on the term. The claim is therefore unclear.
Regarding claims 8 and 9, the claims recite “the controller”. There is insufficient antecedent basis for this limitation in the claims.
Regarding claims 8 and 9, the claims recite “end the second control when the driving support ends in accordance with a second state in the vehicle in a case in which the controller performs the driving support.” It is unclear if it is the second control or the driving support which is intended to be ended “in accordance with a second state”. It is also unclear how “the driving support ends in accordance with a second state in the vehicle in a case in which the controller performs the driving support” since the driving support cannot both end and be performed at the same time.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 20190187701), hereinafter Zheng.

	Regarding claim 1, in multiple combinable embodiments, Zheng teaches a vehicle control system comprising:
a recognizer configured to recognize a surrounding situation of a vehicle (see at least Zheng P. [0041]: “An autonomous vehicle is one that is capable of sensing its environment and navigating through the environment without human input. Autonomous cars use a variety of techniques to detect their surroundings, such as radar, laser light, GPS, odometer and computer vision. Advanced control systems interpret sensory information to identify appropriate navigation paths, as well as obstacles and relevant signage.”);
a controller configured to control one or both of steering and a decelerated or accelerated speed of the vehicle and perform driving support of the vehicle based on the surrounding situation recognized by the recognizer (see at least Zheng P. [0041]: “An autonomous vehicle is one that is capable of sensing its environment and navigating through the environment without human input. Autonomous cars use a variety of techniques to detect their surroundings, such as radar, laser light, GPS, odometer and computer vision. Advanced control systems interpret sensory information to identify appropriate navigation paths, as well as obstacles and relevant signage.” *Examiner notes that controlling both steering and speed of a vehicle are well known aspects of autonomous vehicle control.); and
(see at least Zheng P. [0108]: “By one embodiment of the present disclosure, based on a degree/level of risk associated with the current mode (i.e., the autonomous mode with respect to FIG. 14) of operation of the vehicle, the A-H switch risk determiner 1230 determines an amount of time within which the vehicle should transition to the human-driven mode to avoid hazardous scenarios. For example, consider the case of the vehicle being driven in the autonomous mode along a road which is covered with dense fog. In this case, the sensors of the vehicle may not be able to detect vehicles in its vicinity in an accurate manner, and thus it may not be feasible to continue operating the vehicle in the autonomous mode.”) and
to cause the controller to perform second control such that the vehicle is decelerated while reducing a risk (see at least Zheng P. [0055]: “If the risk determiner 230 determines, for instance, that the driver of the vehicle is having a seizure or a life-threatening event (detected via a driver state analyzer included in the risk evaluator 230, and described later with reference to FIG. 7), then risk determiner 230 may not initiate the switch risk determiner 240 to determine a risk associated with switching the operating mode of vehicle. Instead, the current risk evaluator 230 may execute the exception handling process such as bringing the vehicle to an immediate halt, initiating a call for assistance to governmental authorities (e.g., automatically dialing 911 or calling for roadside assistance via a mobile phone associated with the vehicle), transmitting GPS location of the vehicle to a server that monitors the operations of the particular vehicle and other like vehicles. It must be appreciated that to perform the above stated functions of bringing the vehicle to a complete halt may include processing steps such as determining a current speed of the vehicle, a current lane in which the vehicle is traversing, neighboring traffic, identifying a shoulder region on the road (e.g., a pull-over zone), and gradually bringing the vehicle to a complete halt in a safe manner.”) and
subsequently end the second control when the driving support ends in accordance with a second state in the vehicle in a case in which the controller performs the driving support (see at least Zheng P. [0096]: “By one embodiment, the A-H switch risk determiner 1230 and the H-A switch risk determiner 1240, respectively generate the vehicle control signals based on a determination that the risk associated in switching the current mode of the vehicle is below a predetermined threshold level. The vehicle control signals can be transmitted by the A-H switch risk determiner 1230 and the H-A switch risk determiner 1240, respectively, to a switch executor (e.g., block 280 in FIG. 2) to instruct the vehicle control (260 in FIG. 2) to perform the respective switch in the operating mode of the vehicle.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the various embodiments of Zheng as would be obvious to one of ordinary skill in the art in order to fully exemplify the forms, examples, and modifications that would be obvious to one of ordinary skill in the art in light of the disclosure of Zheng (Zheng P. [0186]).

	Regarding claim 2, Zheng teaches the system of claim 1.
	Zheng further teaches wherein, when the driving support ends in accordance with the first state in the vehicle and before and after the second control is performed from the second state, the mode controller causes an outputter to output information prompting an occupant of the vehicle to change driving or information indicating an attention to the driving of the vehicle (see at least Zheng P. [0045]: “Upon receiving the instruction indicating the intent of performing the switch in the operating mode of the vehicle, the multi-modal switching warning unit 140, delivers warning signals (described later with reference to FIG. 21) to an operator (e.g., driver) of the vehicle.”; P. [0129]: “Based on the evaluated risk being within acceptable, the auto take-over risk estimator 1750 activates the H-A warning instruction generator 1760 and the control signal generator 1770. By one embodiment, the H-A warning instruction generator 1760 generates an H-A switch warning instruction signal thereby indicating to the driver that the vehicle is to be imminently transitioned to the autonomous mode of operation.”; P. [0167]: “The multi-model warning instruction parser 2110 receives as input multi-model warning instructions that are generated by the switch warning control unit 250 described previously with reference to FIG. 19. The multi-model warning instruction parser 2110 is configured to parse through the set of instructions, wherein each instruction may be associated with a plurality of tasks that are to be performed by the driver of the vehicle. Note that each instruction received by the multi-model warning instruction parser 2110 includes a schedule of tasks (determined by the switch warning control unit 250 of FIG. 19) that are to be presented to the driver for execution.”; P. [0174]: “The process further proceeds to step 2230, wherein based on the media selected for each task (i.e., selected by the warning media determiner 1970 in FIG. 19), the multi-modal switching warning unit 140 utilizes a time control model to select at least one media generator 2120-1 to 2120-6, which is configured to activate the corresponding media associated with the task. In this manner, a warning signal associated with the task is generated and transmitted to the warning coordinator of the multi-modal switching warning unit 140.”).

Regarding claim 3, Zheng teaches the system of claim 1.
Zheng further teaches wherein the controller:
controls the vehicle in a first driving mode or a second driving mode in which a task requested to the occupant of the vehicle is lower or the degree of automated control is higher in control of the vehicle than in the first driving mode in the driving support, ends the driving support quickly without being involved in other control when the driving support ends in the first driving mode (see at least Zheng P. [0155]: “By one embodiment, the multi-modal warning instruction generator 1990 is also configured to generate a warning schedule of the tasks for alerting the driver. Specifically, the multi-modal warning instruction generator 1990 determines a sequence with which the tasks are to be presented to the driver. For example, the multi-modal warning instruction generator 1990 may generate a schedule based on the task duration time of each task, wherein the task having the largest task duration time is presented first to the driver. Alternatively, the multi-modal warning instruction generator 1990 may first present the task having the smallest task duration time to the driver.”), and
performs the first control when the vehicle ends the driving support in accordance with the first state in the second driving mode and performs the second control when the vehicle ends the driving support in accordance with the second state in the second driving mode (see at least Zheng P. [0055]: “If the risk determiner 230 determines, for instance, that the driver of the vehicle is having a seizure or a life-threatening event (detected via a driver state analyzer included in the risk evaluator 230, and described later with reference to FIG. 7), then risk determiner 230 may not initiate the switch risk determiner 240 to determine a risk associated with switching the operating mode of vehicle. Instead, the current risk evaluator 230 may execute the exception handling process such as bringing the vehicle to an immediate halt, initiating a call for assistance to governmental authorities (e.g., automatically dialing 911 or calling for roadside assistance via a mobile phone associated with the vehicle), transmitting GPS location of the vehicle to a server that monitors the operations of the particular vehicle and other like vehicles. It must be appreciated that to perform the above stated functions of bringing the vehicle to a complete halt may include processing steps such as determining a current speed of the vehicle, a current lane in which the vehicle is traversing, neighboring traffic, identifying a shoulder region on the road (e.g., a pull-over zone), and gradually bringing the vehicle to a complete halt in a safe manner.”; P. [0096]: “By one embodiment, the A-H switch risk determiner 1230 and the H-A switch risk determiner 1240, respectively generate the vehicle control signals based on a determination that the risk associated in switching the current mode of the vehicle is below a predetermined threshold level. The vehicle control signals can be transmitted by the A-H switch risk determiner 1230 and the H-A switch risk determiner 1240, respectively, to a switch executor (e.g., block 280 in FIG. 2) to instruct the vehicle control (260 in FIG. 2) to perform the respective switch in the operating mode of the vehicle.”).

	Regarding claim 5, Zheng teaches the system of claim 1.
	Zheng further teaches wherein a condition for ending of the driving support in accordance with the first state in the vehicle is a condition that a switch related to an operation of the driving support is operated or a condition that an operation related to the driving of the vehicle is performed to a degree equal to or greater than a predetermined degree by the occupant of the vehicle (see at least Zheng P. [0051]: “Upon receiving the above described inputs, the risk evaluator 230 determines the risk involved in the current mode of operation of the vehicle. Specifically, the risk evaluator 230 determines whether it is safe to operate the vehicle in the current mode of operation. Details regarding the computation of such a risk are described later with reference to FIG. 7. Upon computing the risk, the current risk evaluator 230 determines whether the computed risk satisfies a certain criterion (e.g., is the computed risk above or below a predetermined first threshold risk level).”; P. [0110]: “Before switching to the manual mode of operation of the vehicle, a determination may be required to verify whether the driver is capable of operating the vehicle. Such determinations may include verifying the pose of the driver, determining an alertness of the driver and the like. By one embodiment, the alertness of a driver may be determined by posing a series of tasks to the driver (wherein, for example, the tasks can be displayed in the form of instructions on a display panel included in the vehicle), and determining whether the driver performs the instructed tasks in a satisfactory manner.”), and
wherein a condition for ending of the driving support in accordance with the second state in the vehicle is a condition that a control state of the driving support is lowered to the degree equal to or less than the predetermined degree or vigilance of the driver of the vehicle is lowered to the degree equal to or less than the predetermined degree (see at least Zheng P. [0055]: “If the risk determiner 230 determines, for instance, that the driver of the vehicle is having a seizure or a life-threatening event (detected via a driver state analyzer included in the risk evaluator 230, and described later with reference to FIG. 7), then risk determiner 230 may not initiate the switch risk determiner 240 to determine a risk associated with switching the operating mode of vehicle. Instead, the current risk evaluator 230 may execute the exception handling process such as bringing the vehicle to an immediate halt, initiating a call for assistance to governmental authorities (e.g., automatically dialing 911 or calling for roadside assistance via a mobile phone associated with the vehicle), transmitting GPS location of the vehicle to a server that monitors the operations of the particular vehicle and other like vehicles.”).

	Regarding claim 6, Zheng teaches the system of claim 1.
(see at least Zheng P. [0171]: “By one embodiment, information captured by the plurality of sensors may be input to the warning instruction modifier 2170. The warning instruction modifier 2170 is configured to modify/adjust parameters associated with the warning of the task. For instance, if the warning effect monitor 2160 determines that the driver has not removed his/her foot from the gas pedal, the instruction modifier 2170 may increase a decibel level of an audio source that is used to provide the warning to the driver. Additionally, by one embodiment, the warning instruction modifier 2170 may utilize the multi-modal media models 2130 to incorporate additional sources to be used in re-warning the driver to perform the task. As such, the warning instruction modifier 2170 feeds back the updated instruction to the multi-modal warning instruction parser which repeats execution of the warning instruction. It must be appreciated that upon presenting the warning to the driver to execute the assigned task, the multi-modal switch warning unit 140 monitors the driver to determine whether the task is being executed in a timely manner. If it is observed that the driver does not perform the assigned task within the estimated task duration time, the vehicle may provide a feedback (referring to FIG. 1) to the driving mode switching unit 130 to execute an exception handling process.”) and
	determines that the condition for ending of the driving support in accordance with the first state in the vehicle is established when the operation related to the driving of (see at least Zheng P. [0051]: “Upon receiving the above described inputs, the risk evaluator 230 determines the risk involved in the current mode of operation of the vehicle. Specifically, the risk evaluator 230 determines whether it is safe to operate the vehicle in the current mode of operation. Details regarding the computation of such a risk are described later with reference to FIG. 7. Upon computing the risk, the current risk evaluator 230 determines whether the computed risk satisfies a certain criterion (e.g., is the computed risk above or below a predetermined first threshold risk level).”; P. [0110]: “Before switching to the manual mode of operation of the vehicle, a determination may be required to verify whether the driver is capable of operating the vehicle. Such determinations may include verifying the pose of the driver, determining an alertness of the driver and the like. By one embodiment, the alertness of a driver may be determined by posing a series of tasks to the driver (wherein, for example, the tasks can be displayed in the form of instructions on a display panel included in the vehicle), and determining whether the driver performs the instructed tasks in a satisfactory manner.”), and
wherein the mode controller causes to the controller to perform the first control such that the driving support is ended when the condition for ending of the driving support is determined to be established (see at least Zheng P. [0096]: “By one embodiment, the A-H switch risk determiner 1230 and the H-A switch risk determiner 1240, respectively generate the vehicle control signals based on a determination that the risk associated in switching the current mode of the vehicle is below a predetermined threshold level. The vehicle control signals can be transmitted by the A-H switch risk determiner 1230 and the H-A switch risk determiner 1240, respectively, to a switch executor (e.g., block 280 in FIG. 2) to instruct the vehicle control (260 in FIG. 2) to perform the respective switch in the operating mode of the vehicle.” *Specifically A-H transition.).

	Regarding claim 7, in multiple combinable embodiments, Zheng teaches a vehicle control system comprising:
a recognizer configured to recognize a surrounding situation of a vehicle (see at least Zheng P. [0041]: “An autonomous vehicle is one that is capable of sensing its environment and navigating through the environment without human input. Autonomous cars use a variety of techniques to detect their surroundings, such as radar, laser light, GPS, odometer and computer vision. Advanced control systems interpret sensory information to identify appropriate navigation paths, as well as obstacles and relevant signage.”);
a controller configured to control one or both of steering and a decelerated or accelerated speed of the vehicle and perform driving support of the vehicle based on the surrounding situation recognized by the recognizer (see at least Zheng P. [0041]: “An autonomous vehicle is one that is capable of sensing its environment and navigating through the environment without human input. Autonomous cars use a variety of techniques to detect their surroundings, such as radar, laser light, GPS, odometer and computer vision. Advanced control systems interpret sensory information to identify appropriate navigation paths, as well as obstacles and relevant signage.” *Examiner notes that controlling both steering and speed of a vehicle are well known aspects of autonomous vehicle control.); and
a mode controller configured to end the driving support when the controller performs the driving support and an occupant of the vehicle shows an intention to end the driving support when the controller performs the driving support (see at least Zheng P. [0096]: “By one embodiment, the A-H switch risk determiner 1230 and the H-A switch risk determiner 1240, respectively generate the vehicle control signals based on a determination that the risk associated in switching the current mode of the vehicle is below a predetermined threshold level. The vehicle control signals can be transmitted by the A-H switch risk determiner 1230 and the H-A switch risk determiner 1240, respectively, to a switch executor (e.g., block 280 in FIG. 2) to instruct the vehicle control (260 in FIG. 2) to perform the respective switch in the operating mode of the vehicle.”; P. [0110]: “Before switching to the manual mode of operation of the vehicle, a determination may be required to verify whether the driver is capable of operating the vehicle. Such determinations may include verifying the pose of the driver, determining an alertness of the driver and the like. By one embodiment, the alertness of a driver may be determined by posing a series of tasks to the driver (wherein, for example, the tasks can be displayed in the form of instructions on a display panel included in the vehicle), and determining whether the driver performs the instructed tasks in a satisfactory manner.”) and configured to cause the controller to perform control such that the vehicle is decelerated while reducing a risk when it is determined that it is necessary to end the driving support due to a cause different from the intention of the (see at least Zheng P. [0055]: “If the risk determiner 230 determines, for instance, that the driver of the vehicle is having a seizure or a life-threatening event (detected via a driver state analyzer included in the risk evaluator 230, and described later with reference to FIG. 7), then risk determiner 230 may not initiate the switch risk determiner 240 to determine a risk associated with switching the operating mode of vehicle. Instead, the current risk evaluator 230 may execute the exception handling process such as bringing the vehicle to an immediate halt, initiating a call for assistance to governmental authorities (e.g., automatically dialing 911 or calling for roadside assistance via a mobile phone associated with the vehicle), transmitting GPS location of the vehicle to a server that monitors the operations of the particular vehicle and other like vehicles. It must be appreciated that to perform the above stated functions of bringing the vehicle to a complete halt may include processing steps such as determining a current speed of the vehicle, a current lane in which the vehicle is traversing, neighboring traffic, identifying a shoulder region on the road (e.g., a pull-over zone), and gradually bringing the vehicle to a complete halt in a safe manner.”; P. [0096]: “By one embodiment, the A-H switch risk determiner 1230 and the H-A switch risk determiner 1240, respectively generate the vehicle control signals based on a determination that the risk associated in switching the current mode of the vehicle is below a predetermined threshold level. The vehicle control signals can be transmitted by the A-H switch risk determiner 1230 and the H-A switch risk determiner 1240, respectively, to a switch executor (e.g., block 280 in FIG. 2) to instruct the vehicle control (260 in FIG. 2) to perform the respective switch in the operating mode of the vehicle.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the various embodiments of Zheng as would be obvious to one of ordinary skill in the art in order to fully exemplify the forms, examples, and modifications that would be obvious to one of ordinary skill in the art in light of the disclosure of Zheng (Zheng P. [0186]).

Regarding claim 8, in multiple combinable embodiments, Zheng teaches a vehicle control method causing an in-vehicle computer to perform:
recognizing a surrounding situation of a vehicle (see at least Zheng P. [0041]: “An autonomous vehicle is one that is capable of sensing its environment and navigating through the environment without human input. Autonomous cars use a variety of techniques to detect their surroundings, such as radar, laser light, GPS, odometer and computer vision. Advanced control systems interpret sensory information to identify appropriate navigation paths, as well as obstacles and relevant signage.”);
controlling one or both of steering and a decelerated or accelerated speed of the vehicle and performing driving support of the vehicle based on the recognized surrounding situation (see at least Zheng P. [0041]: “An autonomous vehicle is one that is capable of sensing its environment and navigating through the environment without human input. Autonomous cars use a variety of techniques to detect their surroundings, such as radar, laser light, GPS, odometer and computer vision. Advanced control systems interpret sensory information to identify appropriate navigation paths, as well as obstacles and relevant signage.” *Examiner notes that controlling both steering and speed of a vehicle are well known aspects of autonomous vehicle control.); and
performing first control such that the driving support is ended when the driving support ends in accordance with a first state in the vehicle (see at least Zheng P. [0108]: “By one embodiment of the present disclosure, based on a degree/level of risk associated with the current mode (i.e., the autonomous mode with respect to FIG. 14) of operation of the vehicle, the A-H switch risk determiner 1230 determines an amount of time within which the vehicle should transition to the human-driven mode to avoid hazardous scenarios. For example, consider the case of the vehicle being driven in the autonomous mode along a road which is covered with dense fog. In this case, the sensors of the vehicle may not be able to detect vehicles in its vicinity in an accurate manner, and thus it may not be feasible to continue operating the vehicle in the autonomous mode.”) and performing second control such that the vehicle is decelerated while reducing a risk (see at least Zheng P. [0055]: “If the risk determiner 230 determines, for instance, that the driver of the vehicle is having a seizure or a life-threatening event (detected via a driver state analyzer included in the risk evaluator 230, and described later with reference to FIG. 7), then risk determiner 230 may not initiate the switch risk determiner 240 to determine a risk associated with switching the operating mode of vehicle. Instead, the current risk evaluator 230 may execute the exception handling process such as bringing the vehicle to an immediate halt, initiating a call for assistance to governmental authorities (e.g., automatically dialing 911 or calling for roadside assistance via a mobile phone associated with the vehicle), transmitting GPS location of the vehicle to a server that monitors the operations of the particular vehicle and other like vehicles. It must be appreciated that to perform the above stated functions of bringing the vehicle to a complete halt may include processing steps such as determining a current speed of the vehicle, a current lane in which the vehicle is traversing, neighboring traffic, identifying a shoulder region on the road (e.g., a pull-over zone), and gradually bringing the vehicle to a complete halt in a safe manner.”) and subsequently ending the second control when the driving support ends in accordance with a second state in the vehicle in a case in which the controller performs the driving support (see at least Zheng P. [0096]: “By one embodiment, the A-H switch risk determiner 1230 and the H-A switch risk determiner 1240, respectively generate the vehicle control signals based on a determination that the risk associated in switching the current mode of the vehicle is below a predetermined threshold level. The vehicle control signals can be transmitted by the A-H switch risk determiner 1230 and the H-A switch risk determiner 1240, respectively, to a switch executor (e.g., block 280 in FIG. 2) to instruct the vehicle control (260 in FIG. 2) to perform the respective switch in the operating mode of the vehicle.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the various embodiments of Zheng as would be obvious to one of ordinary skill in the art in order to fully exemplify the forms, (Zheng P. [0186]).

Regarding claim 9, in multiple combinable embodiments, Zheng teaches a non-transitory computer-readable storage medium that is configured to store a computer program to be executed by a computer  (see at least Zheng P. [0182]: “Hence, aspects of the methods of the present teachings, as outlined above, may be embodied in programming. Program aspects of the technology may be thought of as “products” or “articles of manufacture” typically in the form of executable code and/or associated data that is carried on or embodied in a type of machine readable medium.”) to perform at least:
recognize a surrounding situation of a vehicle (see at least Zheng P. [0041]: “An autonomous vehicle is one that is capable of sensing its environment and navigating through the environment without human input. Autonomous cars use a variety of techniques to detect their surroundings, such as radar, laser light, GPS, odometer and computer vision. Advanced control systems interpret sensory information to identify appropriate navigation paths, as well as obstacles and relevant signage.”);
control  one or both of steering and a decelerated or accelerated speed of the vehicle and performing driving support of the vehicle based on the recognized surrounding situation (see at least Zheng P. [0041]: “An autonomous vehicle is one that is capable of sensing its environment and navigating through the environment without human input. Autonomous cars use a variety of techniques to detect their surroundings, such as radar, laser light, GPS, odometer and computer vision. Advanced control systems interpret sensory information to identify appropriate navigation paths, as well as obstacles and relevant signage.” *Examiner notes that controlling both steering and speed of a vehicle are well known aspects of autonomous vehicle control.); and 
cause the controller to perform first control such that the driving support is ended when the driving support ends in accordance with a first state in the vehicle (see at least Zheng P. [0108]: “By one embodiment of the present disclosure, based on a degree/level of risk associated with the current mode (i.e., the autonomous mode with respect to FIG. 14) of operation of the vehicle, the A-H switch risk determiner 1230 determines an amount of time within which the vehicle should transition to the human-driven mode to avoid hazardous scenarios. For example, consider the case of the vehicle being driven in the autonomous mode along a road which is covered with dense fog. In this case, the sensors of the vehicle may not be able to detect vehicles in its vicinity in an accurate manner, and thus it may not be feasible to continue operating the vehicle in the autonomous mode.”) and causing the controller to perform second control such that the vehicle is decelerated while reducing a risk (see at least Zheng P. [0055]: “If the risk determiner 230 determines, for instance, that the driver of the vehicle is having a seizure or a life-threatening event (detected via a driver state analyzer included in the risk evaluator 230, and described later with reference to FIG. 7), then risk determiner 230 may not initiate the switch risk determiner 240 to determine a risk associated with switching the operating mode of vehicle. Instead, the current risk evaluator 230 may execute the exception handling process such as bringing the vehicle to an immediate halt, initiating a call for assistance to governmental authorities (e.g., automatically dialing 911 or calling for roadside assistance via a mobile phone associated with the vehicle), transmitting GPS location of the vehicle to a server that monitors the operations of the particular vehicle and other like vehicles. It must be appreciated that to perform the above stated functions of bringing the vehicle to a complete halt may include processing steps such as determining a current speed of the vehicle, a current lane in which the vehicle is traversing, neighboring traffic, identifying a shoulder region on the road (e.g., a pull-over zone), and gradually bringing the vehicle to a complete halt in a safe manner.”) and
subsequently ending the second control when the driving support ends in accordance with a second state in the vehicle in a case in which the controller performs the driving support (see at least Zheng P. [0096]: “By one embodiment, the A-H switch risk determiner 1230 and the H-A switch risk determiner 1240, respectively generate the vehicle control signals based on a determination that the risk associated in switching the current mode of the vehicle is below a predetermined threshold level. The vehicle control signals can be transmitted by the A-H switch risk determiner 1230 and the H-A switch risk determiner 1240, respectively, to a switch executor (e.g., block 280 in FIG. 2) to instruct the vehicle control (260 in FIG. 2) to perform the respective switch in the operating mode of the vehicle.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the various embodiments of Zheng as (Zheng P. [0186]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 20190187701), hereinafter Zheng, in view of Wang (US 20180196442), hereinafter Wang.

Regarding claim 4, Zheng teaches the system of claim 1.
	Zheng does not explicitly teach wherein the controller ends the second control and ends the driving support together when a state of the vehicle becomes stable as a result obtained by performing the second control and it is detected that the occupant of the vehicle performs a predetermined operation.
	In the same field of endeavor, Wang teaches wherein the controller ends the second control and ends the driving support together when a state of the vehicle becomes stable as a result obtained by performing the second control and it is detected that the occupant of the vehicle performs a predetermined operation (see at least Wang P. [0019]: “Vehicle 200 can also determine the distances between house 204, tree 208, and mailbox 214 at waypoint 216 from the feature map, and correct its steering to stay on driving route 202, if necessary. In some examples, vehicle 200 will stop and/or enter a manual driving mode (e.g., allow the driver to take over driving operations) if the vehicle does not detect the anticipated landmarks from the feature map. Vehicle 200 can also process data from one or more of the sensors to identify vulnerable road users (pedestrians, motorcycles, bicycles, etc.), other vehicles, or any other object along a route (e.g., objects not included in the feature map. For example, vehicle 200 can detect bicycle 230 on driving route 202. After detecting bicycle 230, vehicle 200 can take a precautionary action to avoid driving into bicycle 230. This precautionary action can include stopping the vehicle and waiting for bicycle 230 to move out of driving route 202, stopping the vehicle and waiting for the driver to indicate when it is safe to resume driving, allowing the driver to take over driving operations (e.g., enter a manual driving mode), and/or activating visual and/or audio indicators.”).
	Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the system of autonomous vehicle mode determination with the driving support control of Wang in order to safely navigate an autonomous vehicle along a route (Wang P. [0030]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Morimoto (US 11077858) discloses vehicle driver state determination apparatus in a vehicle is provided as follows. A specific notification is issued from a driving assistance apparatus in response to an occurrence of a specific event; the specific notification urges the driver to perform a predetermined driving operation. A reaction time is measured from when the specific notification is issued to when the predetermined driving operation is performed by the driver, to evaluate a state relating to a driving ability of the driver.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662